                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                          8:18-CR-137

vs.
                                                  TENTATIVE FINDINGS
JOSE GUZMAN-RAMIREZ,

                    Defendant.

      The Court has received the presentence investigation report in this case.
There are no motions for departure or variance. The defendant and the
government have, however, both filed objections (filing 64 and filing 67) to the
presentence investigation report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;
     (b)     resolve all factual disputes relevant to sentencing by the
             greater weight of the evidence and without the aid of a jury;

     (c)     impose upon the United States the burden of proof on all
             Guidelines enhancements;

     (d)     impose upon the defendant the burden of proof on all
             Guidelines mitigators;

     (e)     depart from the advisory Guidelines, if appropriate, using
             pre-Booker departure theory; and

     (f)     in cases where a departure using pre-Booker departure
             theory is not warranted, deviate or vary from the Guidelines
             when there is a principled reason justifying a sentence
             different than that called for by application of the advisory
             Guidelines, again without affording the Guidelines any
             particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. Both
     the defendant and the government object to the drug quantity
     calculation in the presentence investigation report, contending
     that the Court should use the drug quantity set forth in the plea
     agreement. The presentence investigation report recommends a
     base offense level of 36. PSR at 8. The plea agreement, however,
     stipulates that the defendant should be held responsible for at
     least    1.5   kilograms,    but    less   than   5   kilograms    of
     methamphetamine (mixture)––triggering a base level offense of
     32. See U.S.S.G. § 2D1.1(c)(4). The Court will resolve this issue at
     sentencing.


                                        -2-
     The defendant also objects to the presentence report's conclusion
     that the defendant is not safety-valve-eligible. Filing 64 at 1-2. At
     the time the presentence investigation report was submitted, the
     defendant had not yet provided the government with information
     about the offense, although the interview was scheduled. The
     safety valve is available so long as the government receives the
     information no later than the time of the sentencing hearing, even
     if a defendant's last-minute move to cooperate is a complete about-
     face. Deltoro-Aguilera v. United States, 625 F.3d 434, 437 n.3 (8th
     Cir. 2010); see also United States v. Morones, 181 F.3d 888, 891
     (8th Cir. 1999); United States v. Tournier, 171 F. 3d 645, 646-47
     (8th Cir. 1999). But the defendant has the burden to show
     affirmatively that he has satisfied each requirement for the safety
     value, including whether truthful information and evidence have
     been given to the government. United States v. Alvarado-Rivera,
     412 F.3d 942, 947 (8th Cir. 2005). With those principles in mind,
     the Court will resolve this objection on the evidence presented at
     sentencing.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and



                                     -3-
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 9th day of January, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
